DETAILED ACTION

Claim Status
	Claims 5-6, 8-11, 14-16, 19-23, 26, 28-30, 32-38, 42-46 and 51-57 are cancelled. Claims 1-4, 7, 12-13, 17-18, 24-25, 27, 31, 39-41, 47-50 and 58-60 are pending. Claims 41, 47-50 and 58-60 are withdrawn. Claims 1-4, 7, 12-13, 17-18, 24-25, 27, 31 and 39-40 are currently under examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 7, 12-13, 17-18, 24-25, 27, 31 and 39-40 in the reply filed on October 18, 2021 is acknowledged.

Claims 41, 47-50 and 58-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 12-13, 17-18, 24, 27, 31 and 39-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Potter et al. (WO 2016/065364 A1, published April 28, 2016, earliest effective filing date October 24, 2014, provided in an IDS).
Potter et al. describe a gRNA fusion molecule, comprising a gRNA molecule and a template nucleic acid (donor nucleic acid is covalently linked to guide RNA; paragraph [0036]) (claims 1 and 2); wherein the template nucleic acid comprises single-stranded DNA, or double-stranded DNA (donor nucleic acid will typically be DNA and may be claim 3); wherein the 3’ end of the gRNA molecule comprises one or more hairpin loops (hairpin nucleic acid molecule is guide RNA; paragraph [0005], figure 7) (claim 4); wherein the 3’ end of the gRNA molecule is ligated to the 5’ end of the template nucleic acid (donor nucleic acid may be associated with the 3’ terminus of guide RNA; paragraph [0064], figure 4) (claim 7); wherein the gRNA molecule is non-covalently linked to the template nucleic acid through at least one adaptor molecule (a donor nucleic acid molecule with linking group and another nucleic acid molecule with one or more cognate linking group; paragraph [0050], "cognate linking groups" refers to two linking groups that are capable of binding to each other with sufficient affinity for to allow for the two linking groups to remain associated with each other. Cognate linking groups may associate with each other covalently or non-covalently; paragraph [0051]) (claim 12); wherein the at least one adaptor molecule is a small molecule (example of a suitable non-covalent linkage is an avidin-biotin linkage; paragraph [0051]) (claim 13), wherein the gRNA molecule is coupled to a first adaptor molecule; and the template nucleic acid is coupled to a second adaptor molecule; wherein the first adaptor molecule is covalently or non-covalently linked to the second adaptor molecule (technologies to link nucleic acid molecules to other nucleic acid molecules include biotin-biotin binding protein interactions; paragraph [0070]) (claim 17); wherein the first adaptor molecule comprises biotin, and the second adaptor molecule comprises streptavidin (technologies to link nucleic acid molecules to other nucleic acid molecules include biotin-biotin binding protein interactions; paragraph [0070], the interaction of biotin and streptavidin; paragraph [0074]) (claim 18); wherein the gRNA and/or the template nucleic acid is claim 24); wherein the gRNA molecule is linked to the template nucleic acid by a linker (a suitable covalent linkage is the linkage shown in FIG. 4, paragraph [0051]) (claim 27). Potter et al. further describe a gene editing system, comprising the gRNA fusion molecule and at least one Cas9 molecule (Jurkat T cells transfected with Cas9 protein and gRNA/dsDonor conjugate; paragraph [0015]) (claim 31) and a cell comprising the gRNA fusion molecule or gene editing system (Jurkat T cells transfected with Cas9 protein and gRNA/dsDonor conjugate; paragraph [0015]) (claims 39 and 40).
Accordingly, Potter et al. anticipates 1-4, 7, 12-13, 17-18, 24, 27, 31 and 39-40.

Claim(s) 1-4, 7, 12-13, 17, 24-25, 27, 31 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by May et al. (WO 2014/150624 A1, published September 24, 2014, earliest effective filing date March 14, 2013, provided in an IDS).
May et al. describe a gRNA fusion molecule, comprising a gRNA molecule and a template nucleic acid (complex comprising a gRNA and a donor polynucleotide; paragraph [0851], figure 30) (claims 1); wherein the gRNA molecule is covalently linked to the template nucleic acid (the tracr nucleic acid extension at the 3' end of the nucleic acid-targeting nucleic acid can comprise a sequence that can be used as a template; paragraph [0856]), figure 30E) (claim 2); wherein the template nucleic acid comprises single-stranded RNA (the tracr nucleic acid extension at the 3' end of the nucleic acid-targeting nucleic acid can comprise a sequence that can be used as a template; paragraph [0856]), figure 30E), single-stranded DNA, or double-stranded DNA (in some claim 3); wherein the 3’ end of the gRNA molecule comprises one or more hairpin loops (3' tracrRNA sequence can comprise one or more hairpins; paragraph [0284]) (claim 4); wherein the 3’ end of the gRNA molecule is ligated to the 5’ end of the template nucleic acid (the tracr nucleic acid extension at the 3' end of the nucleic acid-targeting nucleic acid can comprise a sequence that can be used as a template; paragraph [0856]), figure 30E; the tracr nucleic acid extension at the 3' end of the nucleic acid-targeting nucleic acid can include a sequence that can hybridize to the 5' end of the donor DNA; paragraph [0853], figure 30B) (claim 7); wherein the gRNA molecule is non-covalently linked to the template nucleic acid through at least one adaptor molecule (the tracr nucleic acid extension at the 3' end of the nucleic acid -targeting nucleic acid can incorporate a nucleic acid sequence that can binds an RNA binding protein (RBP). The RNA-binding protein can be fused to a DNA binding protein (DBP); paragraph [0857], figure 30F) (claim 12); wherein the at least one adaptor molecule is a protein (the tracr nucleic acid extension at the 3' end of the nucleic acid -targeting nucleic acid can incorporate a nucleic acid sequence that can binds an RNA binding protein (RBP). The RNA-binding protein can be fused to a DNA binding protein (DBP); paragraph [0857], figure 30F) (claim 13), wherein the gRNA molecule is coupled to a first adaptor molecule; and the template nucleic acid is coupled to a second adaptor molecule; wherein the first adaptor molecule is covalently or non-covalently linked to the second adaptor molecule (the tracr nucleic acid extension at the 3' end of the nucleic acid -targeting nucleic acid can incorporate a nucleic acid sequence that can binds an RNA binding protein (RBP). The claim 17); wherein the gRNA and/or the template nucleic acid is coupled to the adaptor molecule through a linker (the tracr nucleic acid extension at the 3' end of the nucleic acid -targeting nucleic acid can incorporate a nucleic acid sequence that can binds an RNA binding protein (RBP). The RNA-binding protein can be fused to a DNA binding protein (DBP); paragraph [0857], figure 30F) (claim 24); wherein the template nucleic acid comprises RNA, and wherein the 3’ end of the gRNA molecule is linked to the 5’ end of the template nucleic acid by a phosphodiester bond (the tracr nucleic acid extension at the 3' end of the nucleic acid-targeting nucleic acid can comprise a sequence that can be used as a template; paragraph [0856]), figure 30E) (claim 25); wherein the gRNA molecule is linked to the template nucleic acid by a linker (the tracr nucleic acid extension at the 3' end of the nucleic acid -targeting nucleic acid can incorporate a nucleic acid sequence that can binds an RNA binding protein (RBP). The RNA-binding protein can be fused to a DNA binding protein (DBP); paragraph [0857], figure 30F) (claim 27). May et al. further describe a gene editing system, comprising the gRNA fusion molecule and at least one Cas9 molecule (complex comprising a site-directed polypeptide, a nucleic acid-targeting nucleic acid, and a donor polynucleotide can be delivered to a target nucleic acid; paragraph [0851], nuclease, e.g., Cas9; paragraph [0850]) (claim 31) and a cell comprising the gRNA fusion molecule or gene editing system (tagged cell can be generated by contacting the cell with a donor polynucleotide, and a complex comprising a site-directed polypeptide and a nucleic acid-targeting nucleic acid; paragraph [0826]) (claims 39 and 40).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636